DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/2021 has been entered. Claims 1-20 are pending. Claims 1, 13, and 18 have been amended. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2021 was considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Crozier US20170350114 in view of Scade Garcia US20160059105 and Martyn US20150218794.
Claims 1 and 18. Crozier discloses an expandable structure (100) reconfigurable between a transport configuration (Fig.2) and a use configuration (Fig.1), the expandable structure comprising: a frame (2); a first door (14) pivotably connected to the frame such that the first door is movable between an open position and a closed position; and a first deck (4) pivotably connected to the frame such that the first deck is movable between an open configuration and a closed configuration to thereby enlarge the area defined by the frame, Crozier however fails to disclose the frame defines a gym to provide a training area, the first deck including a first panel and a second panel pivotally connected to the first panel to allow for extension and collapse of the first deck during movement between the closed configuration and the open configuration.
Scade Garcia discloses a mobile gym (10) configured as a vehicle [0005:13-15] wherein the frame defines a gym space to provide a training area (Figs.1-3). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to use the system of Scade Garcia as a portable training area which can be moved to different location based on the need and also to provide a portable outdoor fitness studio that is both mobile and allows users to use professional fitness equipment outdoors, wherein the fitness studio may be sold or offered as a product as taught by Scade Garcia.
Martyn discloses a deck including a first panel (244) and a second panel (246) pivotally connected to the first panel to allow for extension and collapse of the first deck during movement between the closed configuration and the open configuration (P.0196 and shown in the Figures). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the deck of Crozier with the 

Claim 2. Crozier discloses the frame includes: a roof; a base supporting the roof; and end walls extending between the roof and the base (as clearly shown in Fig.2)

Claim 3. Crozier discloses the frame further includes a side wall positioned opposite to the first door and extending between the roof and the base (Fig.7).

Claim 4. Crozier discloses the end walls and the side wall are each fixed in relation to the base (Fig.1 and 7).

Claim 5. Crozier discloses the first deck is pivotably connected to the frame such that the first deck is positioned inwardly of the first door when the expandable structure is in the transport configuration (see Fig.6 - note the alphabetical order).

Claims 6 and 19. Crozier discloses the first door is reconfigurable between a collapsed configuration and an expanded configuration (A, Fig.6).

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers US20090013614 in view of Scade Garcia US20160059105 and Martyn US20150218794.
Claim 13. Rogers discloses an expandable structure reconfigurable between a transport configuration and a use configuration, the expandable structure including: a frame (300); and a door (10) pivotably connected (at 12) to the frame such that the door is movable between an open position (Fig.7) and a closed position (Fig.5), the door defining a longitudinal axis and including: a first panel (70); a second panel (80) movably connected to the first panel such that the door is reconfigurable between a collapsed configuration and an expanded configuration; and a tensioning mechanism (50, 55) connected to the door, the tensioning mechanism extending along the longitudinal axis of the door to inhibit deflection of the door in the expanded configuration (Fig.34) but fails to disclose the rest of the limitation herein.
Scade Garcia discloses a mobile gym (10) configured as a vehicle [0005:13-15] wherein the frame defines a gym space to provide a training area (Figs.1-3), a deck (12) pivotably connected to frame (via 34 - note the dashed arrow) such that the deck is movable between a closed configuration and an open configuration to thereby enlarge the training area defined by the frame (Fig.1). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to use the system of Scade Garcia as a portable training area which can be moved to different location based on the need and also to provide a portable outdoor fitness studio that is both mobile and allows users to use professional fitness equipment outdoors, wherein the fitness studio may be sold or offered as a product as taught by Scade Garcia.
Martyn discloses a deck including a first panel (244) and a second panel (246) pivotally connected to the first panel to allow for extension and collapse of the first deck during movement between the closed configuration and the open configuration (P.0196 

Claim 14. Rogers discloses the tensioning mechanism includes a support having a first end (22, 22’) connected to a first end region of the door and a second end (42, 42’) connected to a second end region of the door, the support applying a force to the door directed outwardly away from a centerline of the door.

Claim 15. Rogers discloses the expandable structure further includes a drive mechanism (60, Fig.11) connected to the door to move the door between the open position and the closed position.

Claim 16. Rogers discloses the drive mechanism includes an extender (305) extending between the frame and a first end region of the door (via 110, Fig.6).

Claim 17. Rogers discloses the extender is slidably connected to the door (via 110, Fig.7).


Claims 7-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Crozier US20170350114 and  as applied to claims 1 and 18 above, further in view of Rogers US20090013614.
Claim 7, 8, and 20 Crozier fails to disclose the first door includes a first panel and a second panel slidably connected to the first panel such that the second panel is movable in relation to the first panel during reconfiguration of the first door between the collapsed configuration and the expanded configuration, wherein the second panel is telescopically connected to the first panel such that the second panel is movable along an axis extending in generally orthogonal relation to a longitudinal axis of the door.
	Rogers discloses first door includes a first panel (70) and a second panel (80) slidably connected to the first panel such that the second panel is movable in relation to the first panel during reconfiguration of the first door between the collapsed configuration and the expanded configuration, wherein the second panel is telescopically connected to the first panel such that the second panel is movable along an axis extending in generally orthogonal relation to a longitudinal axis of the door (as shown in Fig.6 and 7). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to employ the telescopic door of Rogers in the system of Crozier with the motivation of having a larger covered area when deployed and a smaller area when retracted, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Claim 9 Crozier as modified discloses the frame further includes: a second door positioned opposite to the first door; and a second deck positioned opposite to the first deck [0022 clearly suggest identical insert installed].

Claim 10-12 Crozier as modified discloses the second door is pivotably connected to the frame such that the second door is movable between an open position and a closed position, wherein the second deck is pivotably connected to the frame such that the second deck is movable between an open configuration and a closed configuration to thereby further enlarge the training area defined by the frame, wherein the second door is generally identical to the first door and the second deck is generally identical to the first deck (as disclosed early in light of the second insert being identical to the first insert 1 - P.0022).

Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 18 have been considered but are moot because the new ground of rejection rely on a new combination of references applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BABAJIDE A DEMUREN/ Primary Examiner, Art Unit 3633